Mr. Chief Justice McBride
dissenting.
The question for decision is whether the defendant Evelyn M. Cummings or the defendant Sophia J. Cummings is entitled to .the proceeds of said policy of insurance on deposit in the court below.
5. The evidence shows that Sophia J. Cummings was the wife of said Harry A. Cummings, and that Evelyn M. Cummings was not his wife. It appears that Harry A. Cummings and his wife, Sophia J., séparated about three years before his death in the State of *283Washington, and that his wife never resided in Oregon until after his death, and that she resided in California at the time of his decease, and that she had had no correspondence with the deceased during said separation.
The defendant Evelyn M. lived with the deceased about two years as his wife, and he represented to his friends and to the public that she was his wife, and she claimed to be his wife. She bore the name of Evelyn M. Cummings, in Portland, but there had been no marriage ceremony. The deceased had not been divorced from his wife and could not legally enter into a marriage contract. Evelyn M. testified that she and the deceased had entered into an agreement to be married. Su'ch agreement, however, was void, but evidence of it was relevant to show the relation between her and the insured. She testified, also, that during the time that she lived with the deceased as his wife she advanced to him money, amounting in the aggregate to $6,000 and jewelry of the value of $2,000, and that she did this to assist him in business. She claims that he never repaid her this money. She testified, also, that he introduced her to -his friends as his wife,” and this is corroborated by the evidence of other witnesses. She does not claim that they were married, and, of course, she was not his wife, and it was a gross deception for him to represent to his friends and the public that she was his wife. There is no doubt that Sophia J. was his wife and that he had a daughter by her.
The policy of insurance provided that the $2,000 named therein should be paid to Evelyn M. Cummings, “his wife.” The evidence shows that, shortly after he obtained this policy, he delivered it to Evelyn M. and told her that it was a present to her, and that it remained in her possession. Sophia J. had no knowl*284edge of this policy until after his death. In the application for the policy it is stated that the beneficiary thereof should be “Evelyn M. Cummings,” wife of the insured.
In her testimony, Sophia J. testified that she had never seen the original policy, and that she doubted whether anyone but Evelyn M. had seen it. It "is clearly shown, and not disputed, that the deceased lived with Evelyn M. two years as his wife; that he called her his wife; that he introduced her to his friends and acquaintances as his wife; that his friends and acquaintances believed her to be his wife; that the application for the policy referred to her as his wife, and stated that she should be the beneficiary of the policy; that the policy named her as the beneficiary; and that, after he obtained the policy, he delivered it to her and told her that the policy was a present to her, and that she retained possession of the policy, and that Sophia J. never had the policy or heard of it until after the death of the insured. These facts prove to a moral certainty that Evelyn M. was intended by the insured to be the beneficiary and to have the whole interest in the policy. This conclusion is strengthened by the fact that he had been for years estranged from Sophia J., his wife, and that this estrangement was so intense that no letters had passed between them since the separation, a period of several years.
6. The policy is a contract and should be so construed as to effectuate the intention of the parties to it. In 25 Cyc., p. 741, the rule for the construction of policies is thus stated: “The language of the policy designating the beneficiary is to be treated as of testamentary character and is to receive as nearly as possible the same construction as if used in a will. In determining the intention as to the beneficiaries, the policy should be so construed, if possible, as to give *285effect to every clause and word, and obviously clerical errors will be corrected or disregarded.”
7. In this case, by agreement between the deceased and Evelyn M., she adopted Ms surname and was called by them and by ber and Ms acquaintances “Evelyn M. Cummings,” and by tbeir agreement she was called his wife. A person may adopt or assume a different name from his or her true name and transact business in such assumed name. 29 Cyc. 270 states the law upon this subject thus: “Without abandoning a real name, a person may adopt any name, style, or signature wholly different from his own name by which he may transact business, execute contracts, issue negotiable paper, and sue and be sued. Such assumed or fictitious name may be either purely an artificial name or a name that is or may be applied to natural persons.” On page 271 of the same book the author further states the rule thus: “It is customary for persons to bear the surname of their parents, but this is not obligatory. A man may change his name without resort to legal proceedings and for all purposes the name thus assumed will constitute his legal name just as much as if he had borne it from birth. ’ ’
8. When a policy is issued and delivered, naming a beneficiary, to whom the money is to be paid, without a reservation of power to change the beneficiary, an irrevocable trust is created: Bacon, Benefit Societies and Life Insurance, § 292.
9. It is the settled law of this country that a person has a right to insure his own life and have the money made payable to any person whom he may desire, whether such beneficiary has an insurable interest in his life or not: Brett v. Warnick, 44 Or. 519 (75 Pac. 1061, 102 Am. St. Rep. 639); Dolan v. Supreme Council, 152 Mich. 266 (116 N. W. 383, 15 Ann. Cas. 232); Reed v. Provident Life Ins. Co., 190 N. Y. 111 (82 *286N. E. 734); Locher v. Kuechenmiester, 120 Mo. App. 701 (98 S. W. 92); Hess v. Sengenfelter, 127 Ky. 348, (105 S. W. 476, 128 Am. St Rep. 343, 14 L. R. A. (N. S.) 1172); Union Fraternal League v. Walton, 109 Ga. 1 (34 S. E. 317, 77 Am. St Rep. 350, 46 L. R. A. 424); Langdon v. Union Mut. Life Ins. Co. (C. C.), 14 Fed. 272; 25 Cyc. 708; Hill v. United Life Ins. Co., 154 Pa. 29 (25 Atl. 771, 35 Am. St Rep. 807); Milner v. Bowman, 119 Ind. 448 (21 N. E. 1094, 5 L. R. A. 95).
In Brett v. Warnick, 44 Or. 519 (75 Pac. 1061, 102 Am. St. Rep. 639), Justice "Wolverton says: “It is beyond cavil that a person may take out a policy of insurance on Ms own life and make it payable to whomsoever he pleases; he being the moving spirit and assuming the responsibility of meeting the premiums or assessments.”
In Reed v. Provident Life Ins. Co., 190 N. Y. 111 (82 N. E. 734), the New York Court of Appeals says: “But a person may insure Ms own life and provide in the contract of insurance that the money shall be payable to anyone whom he may appoint or assign the policy to.”
In Dolan v. Supreme Council, 152 Mich. 266 (116 N. W. 383, 15 Ann. Cas. 232), the Supreme Court of Michigan says: “The authority of these cases [referred to in the opinion] and their reasoning warrants the statement that the rule of public policy which forbids one insuring a life in which he has no insurable interest does not prevent his being made a beneficiary in an insurance policy secured by the insured.”
In the case of Union Fraternal League v. Walton, 109 Ga. 1 (34 S. E. 317, 77 Am. St. Rep. 350, 46 L. R. A. 424), the Supreme Court of Georgia says: “But we feel assured, both by reason and the long line of adjudicated cases to which only partial reference has been made, that the true rule which should obtain in such *287cases is that where one obtains a contract of insurance on his own life and keeps up the same out of his own means, and directs the amount of the policy to be paid at his death to another whom from love, friendship or any other reason he desires to benefit, the named beneficiary is entitled to recover on such contract, notwithstanding it may not be shown that he or she has any other insurable interest in the life of the deceased than exists in his good will and emanates from his expressed wish to benefit.”
In this case the policy was made payable to Evelyn M. Cummings, designated as the wife of the insured. She was not his lawful wife, but she was reputed to be his wife. The insurance company is not making any defense in this case, and, in fact, it admits its liability.
The living together as husband and wife of the deceased and the beneficiary, while the deceased had a wife living, was an act of gross immorality that cannot be too strongly condemned, but this illicit relation between them did not incapacitate him to make a valid contract of insurance upon his life for the benefit of his reputed wife. If he had made her a present of $2,000, the gift would have been valid as to all the world, excepting his creditors. A man or a woman, being of lawful age and compos mentis, has power to give all his or her property to his or her paramour, and no one but the creditors of the person making such a gift can successfully contest the validity thereof. The immoral relation between the parties does not vitiate their contract or gift.
It may have been the insured’s duty to provide for his wife and child and to have made no provision for the woman with whom he lived illegally. We do not doubt his duty in the premises, but this duty is of imperfect obligation, and this court has no power to make a contract for him or to change one he has made. By *288the contract which he made with the insurance company, the proceeds of the policy were to be paid, at his death, to the appellant, Evelyn M. Cummings. We have no power to decree that, when he stipulated that this money should be paid to Evelyn M., his wife, he meant that it should be paid to Sophia J., his wife. It is true that Evelyn M. was not his lawful wife, but she was his reputed wife and was generally so known. It is our duty to construe the policy so as to effectuate the intention of the insured and the company that issued the policy. It is morally certain that the parties to this contract intended that the proceeds of the policy should be paid to Evelyn M. and not to Sophia J.
The case of Bogart v. Thompson, 24 Misc. Rep. 581 (53 N. Y. Supp. 622), is very much like this case. There a husband abandoned his wife but thereafter promised to marry one whose Christian name was ‘ ‘ Emma L. ’ ’ His fiancee did not know of his previous marriage, but she knew that he had lived with the woman who was hi's wife. She claimed, however, that she did not know of his marriage to her. He obtained a policy on his life and made it payable to his fiancee as “Mrs Emma L. Thompson, his wife.” His wife’s name was Eliza Jane Thompson. Both he and his wife died, and his fiancée and the administrator of his wife’s estate each claimed the proceeds of the policy. A suit of interpleader was brought, and the wife’s administrator claimed the money on the ground that his intestate was the wife of the insured and that his illegal fiancée was not his wife, but the court held that, the insured intended his fiancée to have the money and gave it to her. The court said: “The defendant contends that the designation ‘wife’ indicated Thompson’s intention to designate his lawful wife, Eliza Jane Thompson. In view, however, of the difference in names, and of his engagement to marry the plaintiff, *289and of the delivery of the contract (policy) to her, it is manifest that by such designation he intended to name the plaintiff and not his lawful wife, Eliza Jane Thompson. The duty of the court is to ascertain the intention of the member of the beneficiary order and to give that’intention effect, provided it does not contravene public policy or any statute.” The court decided that the woman to whom the insured was illegally engaged was entitled to the money.
In Story v. Williamsburgh M. M. B. Assn., 95 N. Y. 474, the facts were: Story married a woman named Mary and lived with her as his wife until his death, but he had a lawful wife living in England. During his life he obtained a policy and made it payable to “Mary Story, his wife.” After his death, she claimed the proceeds of the policy and sued the insurance company. The Court of Appeals held that the reputed wife, named as the beneficiary, was entitled to the money, and that it was not necessary that she should- be his lawful wife, although she was referred to in the policy as his wife.
In the case of Lampkin v. Travelers’ Ins. Co., 11 Colo. App. 249 (52 Pac. 1040), the facts were briefly these: “Jos. R. Lampkin obtained a policy of insurance on his life, and made it payable to Lou Lampkin as his wife. He died, and the beneficiary sued the company to recover the insurance, and the company defended on the ground that the beneficiary named was not his wife, and that he had a lawful wife living. The company claimed that the statement, in the application for the policy, that the beneficiary was his wife was a warranty. The insured had lived with the beneficiary as his wife. The Court of Appeals, however, held that the statement in the application that the beneficiary was his wife was not a warranty but a mere description of the person. The court held also that a *290woman who lives with a man as his wife, although she is not his wife, has an insurable interest in him. ’ ’
In this case the insurer makes no defense, and there is no issue as to fraud or breach of warranty, and therefore the cases on those subjects are irrelevant.
The' counsel for the respondent placed much reliance on the case of Hogan v. Wallace, 166 Ill. 328 (46 N. E. 1136). The facts were these: Michael Hogan, who could neither read nor write, obtained a policy of insurance on his life, and it was made payable to “Mrs. Kate Hogan, his wife.” Another person filled out the application for the insured and made a mistake in the name of the beneficiary. His wife’s name was Ellen B. Hogan. The insured lived with her until the time of his death and had several children by her. He never had any other wife. His sister’s maiden name was Kate Hogan, but when this policy was issued her name was Kate Wallace. His wife and his sister each claimed the proceeds of the policy. His sister’s name did not correspond with the name in the policy, as it was payable to Mrs. Kate Hogan, his wife, while her name was Kate Wallace, and of course she was not his wife. His wife’s name was Ellen B. Hogan. The court, after hearing the evidence, decided that there was an error in the name and gave the money to the wife on the ground that it was the intention of the insured to provide for her.
In this case it is morally certain that there was no error in the name of the beneficiary, the appellant having adopted the name “Cummings” with the approval of the insured, and he having held her out to the public as his wife. We are satisfied that he intended that she should receive the proceeds of the policy, and that bis lawful wife should have no interest therein.
10. The respondent’s counsel claims that the findings of the court below should be of persuasive force on *291this appeal, hut Section 405, L. O. L., expressly provides that equity cases shall be tried anew in this court without reference to such findings. This indicates that the findings of the court below, in equity cases, should be disregarded on appeal.
The decree of the court below is reversed, and a decree of this court will be entered requiring the payment to Evelyn M. Cummings, the defendant and appellant, of the said sum of $1,974.36 deposited in this case in the court below, as the proceeds of said policy of insurance by the complainant, the Mutual Benefit Life Insurance Company, of Newark, New Jersey, and neither party wall be allowed costs or disbursements in this court or in the court below.
Reversed: Decree Rendered.
Mr. Justice Moore and Mr. Justice Burnett concur.